Filed 02/11/19                                 Case 19-20284                                                   Doc 18




       1   40
           Angie M. Marth, Esq. SBN 264567
       2   Shapiro, Van Ess, Sherman & Marth, LLP
           949 South Coast Drive, Suite 475
       3   Costa Mesa, CA 92626
       4   Telephone: (949) 769-3988
           Fax: (847) 879-4836
       5   Attorneys for Movant

       6                             UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF CALIFORNIA
       7                                   SACRAMENTO DIVISION
       8
           In re:                                         ) CASE: 19-20284
       9                                                  ) CHAPTER: 7
           Duane R Zanon,                                 )
      10
           Carol M Zanon,                                 ) DC NO.: AMM-001 (Eastern)
      11                                                  )
                                  Debtor(s).              )
      12
                                                          ) EXHIBITS IN SUPPORT OF
      13                                                  ) MOTION FOR RELIEF FROM
                                                          ) STAY
      14
                                                          ) [[Local Rule 4001-1 and Local Rule 9014-1(f)(1)]
      15                                                  ) DATE: March 21, 2019
                                                          ) TIME: 10:00 a.m.
      16
                                                          ) PLACE: 501 I Street, 6th Floor,
      17                                                  ) Courtroom 33
                                                          ) Sacramento, CA
      18

      19

      20                                             INDEX
      21         EXHIBIT NUMBER                       TITLE                                 PAGES
                                                       Note                                   2-6
      22                    1
      23                                            Deed of Trust                             7-24
                            2
      24                                            Assignment                                25-26
                            3
      25                                        Loan Modification                             27-31
                            4
      26
                                                Schedules A and D                             32-40
                            5
      27

      28
Filed 02/11/19      Case 19-20284   Doc 18




                 EXHIBIT 1
Filed 02/11/19   Case 19-20284   Doc 18
Filed 02/11/19   Case 19-20284   Doc 18
Filed 02/11/19   Case 19-20284   Doc 18
Filed 02/11/19   Case 19-20284   Doc 18
Filed 02/11/19      Case 19-20284   Doc 18




                 EXHIBIT 2
 Filed 02/11/19                                   Case 19-20284        Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 1 of 17
Order: asdas Comment:
 Filed 02/11/19                                   Case 19-20284        Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 2 of 17
Order: asdas Comment:
 Filed 02/11/19                                   Case 19-20284        Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 3 of 17
Order: asdas Comment:
 Filed 02/11/19                                   Case 19-20284        Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 4 of 17
Order: asdas Comment:
 Filed 02/11/19                                   Case 19-20284        Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 5 of 17
Order: asdas Comment:
 Filed 02/11/19                                   Case 19-20284        Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 6 of 17
Order: asdas Comment:
 Filed 02/11/19                                   Case 19-20284        Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 7 of 17
Order: asdas Comment:
 Filed 02/11/19                                   Case 19-20284        Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 8 of 17
Order: asdas Comment:
 Filed 02/11/19                                   Case 19-20284        Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 9 of 17
Order: asdas Comment:
 Filed 02/11/19                                   Case 19-20284         Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 10 of 17
Order: asdas Comment:
 Filed 02/11/19                                   Case 19-20284         Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 11 of 17
Order: asdas Comment:
 Filed 02/11/19                                   Case 19-20284         Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 12 of 17
Order: asdas Comment:
 Filed 02/11/19                                   Case 19-20284         Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 13 of 17
Order: asdas Comment:
 Filed 02/11/19                                   Case 19-20284         Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 14 of 17
Order: asdas Comment:
 Filed 02/11/19                                   Case 19-20284         Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 15 of 17
Order: asdas Comment:
 Filed 02/11/19                                   Case 19-20284         Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 16 of 17
Order: asdas Comment:
 Filed 02/11/19                                   Case 19-20284         Doc 18




Description: Butte,CA Document - Year.DocID 2007.32218 Page: 17 of 17
Order: asdas Comment:
Filed 02/11/19      Case 19-20284   Doc 18




                 EXHIBIT 3
Filed 02/11/19   Case 19-20284   Doc 18
Filed 02/11/19      Case 19-20284   Doc 18




                 EXHIBIT 4
Filed 02/11/19   Case 19-20284   Doc 18
Filed 02/11/19   Case 19-20284   Doc 18
Filed 02/11/19   Case 19-20284   Doc 18
Filed 02/11/19   Case 19-20284   Doc 18
Filed 02/11/19      Case 19-20284   Doc 18



             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             




                 EXHIBIT 5
Filed 01/17/19
      02/11/19                                                                               Case 19-20284                                                                               Doc18
                                                                                                                                                                                        Doc  1
     Fill in this information to identify your case and this filing:

     Debtor 1                    Duane R Zanon
                                 First Name                                 Middle Name                    Last Name

     Debtor 2                    Carol M Zanon
     (Spouse, if filing)         First Name                                 Middle Name                    Last Name


     United States Bankruptcy Court for the:                      EASTERN DISTRICT OF CALIFORNIA

     Case number                                                                                                                                                    Check if this is an
                                                                                                                                                                     amended filing



    Official Form 106A/B
    Schedule A/B: Property                                                                                                                                          12/15
    In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
    think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
    Answer every question.

     Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

    1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes.      Where is the property?




     1.1                                                                            What is the property? Check all that apply
            28 Cherokee Rd.
            Street address, if available, or other description
                                                                                          Single-family home                         Do not deduct secured claims or exemptions. Put
                                                                                           Duplex or multi-unit building              the amount of any secured claims on Schedule D:
                                                                                                                                     Creditors Who Have Claims Secured by Property.
                                                                                           Condominium or cooperative
                                                                                      
                                                                                          Manufactured or mobile home
                                                                                                                                      Current value of the      Current value of the
            Oroville                          CA        95965-0000                        Land                                       entire property?          portion you own?
            City                              State              ZIP Code                 Investment property                               $150,000.00                $150,000.00
                                                                                          Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                          Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                    Who has an interest in the property? Check one    a life estate), if known.
                                                                                          Debtor 1 only                              Fee simple
            Butte                                                                         Debtor 2 only
            County                                                                        Debtor 1 and Debtor 2 only
                                                                                          At least one of the debtors and another
                                                                                                                                          Check if this is community property
                                                                                                                                           (see instructions)
                                                                                    Other information you wish to add about this item, such as local
                                                                                    property identification number:




     2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
        pages you have attached for Part 1. Write that number here...........................................................................=>                      $150,000.00

     Part 2: Describe Your Vehicles

    Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
    someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




    Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
Filed 01/17/19
      02/11/19                                                                        Case 19-20284                                                                                  Doc18
                                                                                                                                                                                    Doc  1
     Debtor 1        Duane R Zanon
     Debtor 2        Carol M Zanon                                                                                      Case number (if known)

    3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes

      3.1    Make:       Toyota                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                  the amount of any secured claims on Schedule D:
             Model:      Corolla                                    Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
             Year:       2013                                       Debtor 2 only                                                Current value of the      Current value of the
             Approximate mileage:                                   Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
             Other information:                                     At least one of the debtors and another

                                                                    Check if this is community property                                    $3,500.00                  $3,500.00
                                                                         (see instructions)




    4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes


     5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
       .pages you have attached for Part 2. Write that number here.............................................................................=>                  $3,500.00


     Part 3: Describe Your Personal and Household Items
     Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.
    6. Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
        No
         Yes.     Describe.....

                                        Household goods and furnishings                                                                                                 $2,000.00


    7. Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                  including cell phones, cameras, media players, games
        No
         Yes.     Describe.....

                                        Computer, cell phones                                                                                                           $1,000.00


    8. Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                   other collections, memorabilia, collectibles
         No
         Yes.     Describe.....

    9. Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                 musical instruments
        No
         Yes.     Describe.....

                                        Guitar                                                                                                                            $200.00

    Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
Filed 01/17/19
      02/11/19                                                                                       Case 19-20284                                                               Doc18
                                                                                                                                                                                Doc  1
     Debtor 1          Duane R Zanon
     Debtor 2          Carol M Zanon                                                                                            Case number (if known)


    10. Firearms
         Examples: Pistols, rifles, shotguns, ammunition, and related equipment
         No
         Yes.       Describe.....

    11. Clothes
        Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        No
         Yes.       Describe.....

                                                Clothing                                                                                                                $100.00


    12. Jewelry
         Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
         Yes.       Describe.....

                                                Wedding bands, watches, miscellaneous pieces                                                                          $1,000.00


    13. Non-farm animals
        Examples: Dogs, cats, birds, horses
        No
         Yes.       Describe.....

                                                2 cats                                                                                                                      $0.00


    14. Any other personal and household items you did not already list, including any health aids you did not list
         No
         Yes.       Give specific information.....


     15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
         for Part 3. Write that number here ..............................................................................                                        $4,300.00


     Part 4: Describe Your Financial Assets
     Do you own or have any legal or equitable interest in any of the following?                                                                         Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

    16. Cash
        Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
         Yes................................................................................................................
                                                                                                                                   Cash                                   $25.00


    17. Deposits of money
        Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                      institutions. If you have multiple accounts with the same institution, list each.
        No
        Yes........................                                     Institution name:

                                                              Checking #
                                                  17.1.       xxxxx9533                             Chase Bank                                                        $4,998.70




    Official Form 106A/B                                                                     Schedule A/B: Property                                                         page 3
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
Filed 01/17/19
      02/11/19                                                                  Case 19-20284                                                                       Doc18
                                                                                                                                                                   Doc  1
     Debtor 1        Duane R Zanon
     Debtor 2        Carol M Zanon                                                                                Case number (if known)

    18. Bonds, mutual funds, or publicly traded stocks
        Examples: Bond funds, investment accounts with brokerage firms, money market accounts
         No
         Yes..................                   Institution or issuer name:

    19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
        joint venture
         No
         Yes.     Give specific information about them...................
                                         Name of entity:                                                           % of ownership:

    20. Government and corporate bonds and other negotiable and non-negotiable instruments
        Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
        Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
         No
         Yes. Give specific information about them
                                              Issuer name:

    21. Retirement or pension accounts
        Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
         Yes. List each account separately.
                                            Type of account:                    Institution name:

                                            Pension                             California State Retirement Fund - vested
                                                                                retirement benefit - ERISA -not property of
                                                                                the estate                                                               Unknown


                                                                                Social Security - not property of estate                                 Unknown


    22. Security deposits and prepayments
        Your share of all unused deposits you have made so that you may continue service or use from a company
        Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
         No
         Yes. .....................                                            Institution name or individual:

    23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
         No
         Yes.............             Issuer name and description.

    24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
        26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
         No
         Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

    25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
         No
         Yes.     Give specific information about them...

    26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
        Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
         No
         Yes.     Give specific information about them...

    27. Licenses, franchises, and other general intangibles
         Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
         No
         Yes.     Give specific information about them...

     Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
    Official Form 106A/B                                                 Schedule A/B: Property                                                                page 4
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
Filed 01/17/19
      02/11/19                                                                            Case 19-20284                                                                                     Doc18
                                                                                                                                                                                           Doc  1
     Debtor 1        Duane R Zanon
     Debtor 2        Carol M Zanon                                                                                                    Case number (if known)

                                                                                                                                                                   claims or exemptions.

    28. Tax refunds owed to you
         No
         Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


    29. Family support
         Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
         No
         Yes. Give specific information......

    30. Other amounts someone owes you
        Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
                  benefits; unpaid loans you made to someone else
         No
         Yes.      Give specific information..

    31. Interests in insurance policies
         Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
         No
         Yes. Name the insurance company of each policy and list its value.
                                                 Company name:                                                            Beneficiary:                              Surrender or refund
                                                                                                                                                                    value:

    32. Any interest in property that is due you from someone who has died
        If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
        someone has died.
         No
         Yes.      Give specific information..


    33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
        Examples: Accidents, employment disputes, insurance claims, or rights to sue
         No
         Yes.      Describe each claim.........

    34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
         No
         Yes.      Describe each claim.........

    35. Any financial assets you did not already list
         No
         Yes.      Give specific information..


     36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
         for Part 4. Write that number here.....................................................................................................................            $5,023.70


     Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

    37. Do you own or have any legal or equitable interest in any business-related property?
        No. Go to Part 6.
        Yes.     Go to line 38.



     Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.


    46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes.     Go to line 47.

    Official Form 106A/B                                                           Schedule A/B: Property                                                                             page 5
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
Filed 01/17/19
      02/11/19                                                                                Case 19-20284                                                                               Doc18
                                                                                                                                                                                         Doc  1
     Debtor 1         Duane R Zanon
     Debtor 2         Carol M Zanon                                                                                                         Case number (if known)


     Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


    53. Do you have other property of any kind you did not already list?
        Examples: Season tickets, country club membership
         No
         Yes. Give specific information.........

     54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                   $0.00

     Part 8:         List the Totals of Each Part of this Form

     55. Part 1: Total real estate, line 2 ......................................................................................................................          $150,000.00
     56. Part 2: Total vehicles, line 5                                                                             $3,500.00
     57. Part 3: Total personal and household items, line 15                                                        $4,300.00
     58. Part 4: Total financial assets, line 36                                                                    $5,023.70
     59. Part 5: Total business-related property, line 45                                                               $0.00
     60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
     61. Part 7: Total other property not listed, line 54                                             +                 $0.00

     62. Total personal property. Add lines 56 through 61...                                                      $12,823.70              Copy personal property total       $12,823.70

     63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $162,823.70




    Official Form 106A/B                                                               Schedule A/B: Property                                                                        page 6
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
Filed 01/17/19
      02/11/19                                                                    Case 19-20284                                                                                 Doc18
                                                                                                                                                                               Doc  1
     Fill in this information to identify your case:

     Debtor 1                   Duane R Zanon
                                First Name                       Middle Name                     Last Name

     Debtor 2                   Carol M Zanon
     (Spouse if, filing)        First Name                       Middle Name                     Last Name


     United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                      amended filing

    Official Form 106D
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
    is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
    number (if known).
    1. Do any creditors have claims secured by your property?
            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below.
     Part 1:        List All Secured Claims
                                                                                                                Column A               Column B                Column C
     2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
     for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
     much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                                value of collateral.   claim                   If any
     2.1     Chase Auto Loans                          Describe the property that secures the claim:                  $1,832.19                $3,500.00                    $0.00
             Creditor's Name                           2013 Toyota Corolla

             PO Box 182055
                                                       As of the date you file, the claim is: Check all that
             Columbus, OH                              apply.
             43218-2055                                 Contingent
             Number, Street, City, State & Zip Code     Unliquidated
                                                        Disputed
     Who owes the debt? Check one.                     Nature of lien. Check all that apply.
      Debtor 1 only                                    An agreement you made (such as mortgage or secured
      Debtor 2 only                                        car loan)
      Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
      At least one of the debtors and another          Judgment lien from a lawsuit
      Check if this claim relates to a                 Other (including a right to offset)
           community debt

     Date debt was incurred          11/2013                    Last 4 digits of account number        2746

     2.2     Nationstar                                Describe the property that secures the claim:              $176,410.13               $150,000.00           $26,410.13
             Creditor's Name                           28 Cherokee Rd. Oroville, CA 95965
             Mr. Cooper                                Butte County
             8950 Cypress Waters
                                                       As of the date you file, the claim is: Check all that
             Blvd                                      apply.
             Coppell, TX 75019                          Contingent
             Number, Street, City, State & Zip Code     Unliquidated
                                                        Disputed
     Who owes the debt? Check one.                     Nature of lien. Check all that apply.
      Debtor 1 only                                    An agreement you made (such as mortgage or secured
      Debtor 2 only                                        car loan)
      Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
      At least one of the debtors and another          Judgment lien from a lawsuit
      Check if this claim relates to a                 Other (including a right to offset)
           community debt

     Date debt was incurred          2006-2007                  Last 4 digits of account number        7233


    Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
Filed 01/17/19
      02/11/19                                                               Case 19-20284                                                                                 Doc18
                                                                                                                                                                          Doc  1

     Debtor 1 Duane R Zanon                                                                          Case number (if known)
                  First Name                Middle Name                  Last Name
     Debtor 2 Carol M Zanon
                  First Name                Middle Name                  Last Name




       Add the dollar value of your entries in Column A on this page. Write that number here:                        $178,242.32
       If this is the last page of your form, add the dollar value totals from all pages.
       Write that number here:                                                                                       $178,242.32

     Part 2:    List Others to Be Notified for a Debt That You Already Listed
     Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
     trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
     than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
     debts in Part 1, do not fill out or submit this page.




    Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 2 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
